EXAMINER’S AMENDMENT
Due to the terminal disclaimer filed by applicant, previous double patenting rejection over claims of U.S. Pat. No. 10,905,660 B2 is hereby withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Gregory D. Frattini (applicant’s representative) on February 2, 2022.
The application has been amended as follows:

In Claim 24, lines 1-2, change “to the subject” to --- to a subject suffering from lung disease ---.
In Claim 26, line 1, insert --- at least one --- between “the” and “additional”.
In Claim 27, line 1, insert --- at least one --- between “the” and “additional”.
In Claim 30, line 4, change “and” to --- or ---.
In Claim 44, line 1, insert --- in the form of --- between “is” and “a”.
Cancel the withdrawn claims 10, 14-22 and 28. 
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As previously indicated (see Paragraphs 2 and 3 in the Office Action mailed on February 29, 2021), it is the Examiner’s interpretation (based on the reading of present specification where applicant teaches spray drying a solution containing both a sulphur-containing compound and a stabilizing agent to obtain the spray-dried powder, and based on applicant’s argument presented in REMAKRS filed on November 27, 2020) that instant claim 24 requires each of the microparticles to contain both a sulphur-containing compound (cysteamine or cystamine, or a pharmaceutically acceptable salt, hydrate or ester thereof, or combinations thereof) and a stabilizing agent (trehalose or sugar alcohols).  As correctly argued by applicant, the previously applied prior art, Lindberg et al (WO 90/13538) in view of Eddy et al (US 2014/0275279 A1) fail to teach instant microparticles, each comprising both a sulphur-containing compound and a stabilizing agent as required by instant claim 24: Lindberg teaches mixing a powder of N-isobutyryl-L-cysteine salt with powdered lactose (which acts as a carrier).  That is, in Lindberg, two separate powder compositions are being mixed, and they are not present together in each of the microparticles.  Also, Eddy teaches compositions of cysteamine and/or cystamine in powder form and further teaches that compositions may be formulated with additional pharmaceutically acceptable carriers, such as lactose. However, Eddy does not teach or suggest microparticles each comprising a sulphur-containing compound and a stabilizing agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 2, 2022